Case 2:20-cv-00955-JLB-NPM Document 58-16 Filed 03/29/21 Page 1 of 3 PagelD 618

Profusa and Partners Receive DARPA Award to Speed Detection of Disease Outbreaks 3/28/21, 9:27 AM

News in Focus Business & Money Science & Tech Lifestyle & Health Policy & Public Interest People & Culture

Browse News Releases Multimedia Gallery Trending Topics
All News Releases All Multimedia All Trending Topics
All Public Company All Photos

enaishof TOfUSa and Partmers Receive
DARPA Awa rdtoS

News Refeasas Ove Mutftim ECO iow
Detection of Disease Outbreaks

Profusa'’s Lumee Oxygen Platform Selected as Part of Comprehensive
Monitoring Platform

 

NEWS PROVIDED BY
Profusa, Inc.
Aug 08, 2019, 08:30 ET

SOUTH SAN FRANCISCO, Calif, Aug. 8, 2019 /PRNewswire/ -- Profusa, an empowered health company that is pioneering
the next generation of personalized medicine, today announced in collaboration with RTI International and Duke Uni-
versity the award of a DARPA (Defense Advanced Research Projects Agency) award to develop an early identification
system to detect disease outbreaks, biological attacks and pandemics up to three weeks earlier than current methods.
The RTI DARPA SIGMA+ funded effort is based on evaluating monitoring platforms including Profusa's first-of-its-kind,
minimally-invasive injectable biosensor technology, the Lurnee™ Oxygen Platform, to measure tissue oxygen levels as a
potential indicator of human response to infection or exposure.

Unlike current efforts, which among other methods track and predict outbreaks via public health network data of
patients that seek medical care once already experiencing symptoms, this program will assess the ability to collect real-
time physiological data including oxygen status through Profusa's injectable biosensor, and other measures to detect
impending distress before symptoms are present.

“We believe that data collected by monitoring real-time changes In body chemistry will allow us to make an important
shift towards preventative care and away from costly sick-care needed after a pandemic, like the flu, has taken hold,”
said Ben Hwang, Chairman and CEO of Profusa. "This could lead to advances like more effective vaccines and disease
prevention plans that improve health outcomes and potentially reduce healthcare costs. We are honored to receive this
DARPA grant and excited to work alongside our partners towards a healthcare ecosystem that is focused on true
personalized care."

The data collected by this program will be used to develop new algorithms for the detection of respiratory infections
using machine-learning techniques with the goal of optimizing predictive capabilities. The collaborative effort will
monitor patients simultaneously, so the technology can provide real-time, geospatial information on the spread of an
infectious disease in an urban environment, to derive more effective countermeasures and mitigation strategies.

The project is part of DARPA’s SIGMA+ program in the Defense Sclences Office (DSO).

EXHIBIT 16

 

 

 

 

https://www.prnewswire.com/news-releases/profusa-and-partners-rece...darpa-award-to-speed-detection-of-disease-outbreaks-300898518.html Page 1 of 3
Case 2:20-cv-00955-JLB-NPM Document 58-16 Filed 03/29/21 Page 2 of 3 PagelD 619

Profusa and Partners Receive DARPA Award to Speed Detection of Disease Cutbreaks 3/28/21, 9:27 AM

About Profusa

Founded in San Francisco, Calif., Profusa is an empowered health company led by visionary scientific founders, an
experienced management team and a world-class board of directors who share the long-term goal of improving health
and well-being for patients worldwide. With Its long-lasting, injectable and affordable biosensors and its intelligent data
platform, Profusa aims to provide people with a personalized biochemical signature rooted in data that clinicians trust
and rely upon. These data may allow people to act as an active and educated participant alongside their care team and
understand how their choices and decisions impact health and well-being, day-in and day-out. For more,

visit https://profusa.com.

About the Lumee™ Oxygen Platform

Profusa’s first clinical offering, the Lumee™ Oxygen Platform, which Is CE marked for use in the European Union, is
indicated for use in patients with potential acute and/or chronic changes in tissue oxygen levels who may benefit from
monitoring. The sensors provide continuous and long-term monitoring of the oxygen in subcutaneous tissue. After a
single injection, measurement thereafter are obtained non-invasively. In contrast to external pulse oximeters which
measure oxygen bound to the hemoglobin in larger blood vessels, the Lumee™ platform measures dissolved oxygen at
the tissue level in the fluid that bathes our cells.

About DARPA SIGMA +

The DARPA SIGMA+ program aims to expand SIGMA's advance capability to detect illicit radioactive and nuclear
materials by developing new sensors and networks that would alert authorities to chemical, biological, and explosives
threats as well.

SIGMA+ calls for the development of highly sensitive detectors and advanced intelligence analytics to detect minute
traces of various substances related to weapons of mass destruction (WMD) threats, SIGMA+ will use a common network
infrastructure and mobile sensing strategy, a concept that was proven effective in the SIGMA program. The SIGMA+
chemical, biological, radiological, nuclear and high-yield explosive (CBRNE) detection network would be scalable to
cover a major metropolitan city and its surrounding region.

Planned execution of SIGMA+ will occur in two phases. Phase 1 will focus on developing novel sensors for chemicals,
explosives, and biological agents while Phase 2 will focus on network development, analytics and integration.

Disclaimer

Funding from the Defanse Advanced Research Projects Agency (DARPA) The views, opinions and/or findings
expressed are those of the author and should not be interpreted as representing the official views or policies of the
Department of Defense or the U.S. Government.

CONTACT:
Sylvia Aranda
W20 Pure
424-201-9464

Saranda@purecommunications.com

SOURCE Profusa, Inc.

Related Links

https://www. prnewswire.com/news-releases/profusa-and-partners-rece...arpa-award-to-speed-detection-of-disease-outbreaks-300898618.html Page 2 of 3
Case 2:20-cv-00955-JLB-NPM Document 58-16 Filed 03/29/21 Page 3 of 3 PagelD 620

Profusa and Partners Receive DARPA Award to Speed Detection of Disease Outbreaks 3/28/21, 9:27 AM

http://www.profusa.com

https://www.prnewswire.com/news-releases/profusa-and-partners-rece...arpa-award-to-speed-detection-of-disease-outbreaks-300898518.html Page 3 of 3
